DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13, 15-24, and 26-28 were pending and were rejected in the previous office action. 
Claim 19 was amended, and claims 13, 24, and 27-28 were canceled in the claim amendments filed 8/29/2022. 
Claims 1-12, 15-23, and 26 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 and the RCE filed 9/29/2022 has been entered.

Response to Arguments
Claim Objections: 
Applicant’s arguments regarding the objection to claim 19 (pg. 11 of 8/29/2022 remarks) have been fully considered and are persuasive. Applicant has amended claim 19 so that the previous term “The presentation device” now reads “The presentation server” and the objection is withdrawn.  
35 USC § 101 Rejection: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-13, 15-24, and 26-28 (pgs. 11-15 of remarks filed 8/29/2022) have been fully considered but they are not persuasive. The examiner notes that claims 13, 24, and 27-28 are now canceled, and no amendments were made to the independent claims. 
Applicant argues that the claims considered as a whole are not directed to an abstract idea (pgs. 11-12 of remarks citing Enfish, which provided a technological improvement to the operation of the computer itself). However, the examiner respectfully disagrees because the claims do not improve the functioning of any computer or amount to an improvement to the way a computer stores information recited by the claims of Enfish. Applicant cites the benefits of determining the degree of interest (e.g. urgency) of a package without a user needing to manually enter the level of urgency, however, these benefits arrive a result of performing the abstract idea rather than reciting any technological improvement. The benefits also do not improve a computer itself or indicate an improvement to any other technology or technical field (classifying packages by order of urgency based on various information is part of the abstract idea itself, and not a technical/additional element in the claims). 
Applicant further compares the current claims to Core Wireless, arguing that independent claims 1, 12, 22, 23, and 26 are directed to an improvement in the relevant technology (pgs. 13-14 of remarks). However, the examiner respectfully disagrees for the same reasons above. The claims do not recite additional elements resulting in an improvement to the relevant technology in the same way as Core Wireless or a combination of additional elements that improve upon any particular technology. The claims are further compared to BASCOM (pgs. 13-14 of remarks), however, nothing in the claims indicates a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM. Automatically estimating a degree of interest and/or determining urgency of delivery without a user inputting the information is merely a step involved in the performance of the abstract idea, and is a business consideration of use to a delivery company, rather than anything that improves technology or amounts to a non-conventional/non-generic arrangement of various computer components. Therefore, applicant’s arguments are not persuasive and the § 101 rejection of claims 1-12, 15-23, and 26 is maintained. 
35 USC § 103 Rejections: 
Claims 13, 24, and 27-28 are now canceled, and the previous § 103 rejections no longer apply. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15-23, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-12, 15-21, and 26 recite “A presentation server” (i.e. a machine); and claims 22-23 recite “A presentation method…” (i.e. a process). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 22 recite limitations for providing delivery notification information to each of one or more users of information regarding packages, receiving viewing time information indicating viewing times of delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding the packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a difference between a transmission time of the delivery notification information corresponding to the package and the viewing time indicated by the viewing time information. Independent claims 12 and 23 similarly recite limitations for providing delivery notification information for notifying each of one or more users of information regarding corresponding packages, receiving viewing information regarding the delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding one or more packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a viewing ratio of the delivery notification information calculated from the viewing information corresponding to the package. Independent claim 26 recites limitations for repeatedly providing notification of an i-th piece of information regarding an i-th package to an i-th user at an i-th transmission time; receiving an i-th piece of viewing time information, which indicates that the i-th piece of information has been viewed at an i-th viewing time; repeating calculation of an i-th degree of interest in the i-th package based on an i-th difference between the i-th viewing time and the i-th transmission time, wherein i = 1 to n, wherein i is a natural number and n is a natural number equal to or larger than 2, wherein a p-th difference corresponding to a p-th package is smaller than a q-th difference corresponding to a q-th package, a p-th degree of interest is larger than a q-th degree of interest, order of delivery indicates that delivery of the p-th package is earlier than delivery of the q-th package, p is a natural number, q is a natural number, wherein 1 is less than or equal to p, q is less than or equal to n, and p is not equal to q; repeating determination of a class to which the i-th package belongs to based on the i-th degree of interest, where i = 1 to n, wherein a first time span corresponding to a class to which the p-th package belongs is shorter than a second time span corresponding to a class to which the q-th package belongs; determining candidate delivery periods for the p-th package, wherein the candidate delivery periods for the p-th package each have the first time span; determining candidate delivery periods for the q-th package. wherein the candidate delivery periods for the q-th package each have the second time span; obtaining a p-th period selected from the candidate delivery periods for the p-th package and a q-th period selected from the candidate delivery periods for the q-th package; if a destination of an r-th package and a destination of the p-th package are in a same building and a class to which the r-th package belongs determined on a basis of an r-th degree of interest corresponds to the first time span, changing the class to which the r-th package belongs from the class corresponding to the first time span to a class corresponding to the second time span, where r is a natural number, 1 is less than or equal to r which is less than or equal to n, r is not equal to p, and r is not equal to q; determining candidate delivery periods for the r-th package, wherein the candidate delivery periods for the r-th package each have the second time span; obtaining an r-th period selected from the candidate delivery periods for the r-th package; and determining order of delivery of first to n-th packages on the basis of the p-th, q-th, and r-th periods. These limitations of independent claims 1, 12, 22, 23, and 26 above are determined to recite an abstract idea under Step 2A Prong One. 
As per MPEP 2106.04(a)(2)(II), claim limitations which contain concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. a commercial interaction between a delivery service and customers for determining the order in which packages are delivered based on the determined levels of interest of one or more users in their respective packages), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exceptions (i.e. abstract ideas) recited by claims 1, 12, 22-23, and 26 are not integrated into a practical application because: The claims recite mere instructions to apply the abstract ideas contained within the respective independent claims using generic computers/computer components (i.e. a presentation device including “a processor” or “a hardware processor,” “a non-transitory memory,” and “a communication circuit” of claims 1, 12, and 26; and a presentation device comprising a hardware processor, non-transitory memory, and communication circuit of claims 22-23). The claims also recite the use of a computer or other machinery (i.e. the “communication circuit” and the first/second “information terminals” to receive and transmit information and the “non-transitory memory” for storing information) in their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea, which does not integrate an abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and also showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Furthermore, that the claims describe the communication circuit of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything meaningful to the claims but merely links the performance of the abstract idea to a particular technological environment. Therefore, because the claims considered as a whole do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea under the two-prong analysis of Step 2A. 
Step 2B:
Claims 1, 12, 22-23, and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea using generic computers/computer components (i.e. a presentation device including “a processor” or “a hardware processor,” “a non-transitory memory,” and “a communication circuit” of claims 1, 12, and 26; and a presentation device comprising a hardware processor, non-transitory memory, and communication circuit of claims 22-23), and the use of a computer or other machinery (i.e. the “communication circuit” and the first/second “information terminals” to receive and transmit information and the “non-transitory memory” for storing information) in their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. As mentioned above, mere instructions to apply an abstract idea or merely using computers/computer components in their ordinary capacity do not add significantly more than the abstract idea. That the claims describe the communication circuit of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything significant to the claims but merely links the performance of the abstract idea to a particular technological environment. Furthermore, that the limitations for receiving or transmitting information or obtaining data (e.g. transmitting delivery notification information to the information terminals, and receiving viewing time/viewing history information from the information terminals of claims 1/22, 12/23, and 26; transmitting delivery order information to the second information terminal of claims 1/22, 12/23, and 26; and the additional steps for transmitting of the candidate delivery period information to the terminals and receipt of a selected candidate delivery period from the terminals of claim 26) could also be characterized as insignificant extra-solution activity (i.e. mere data gathering needed for the performance of the abstract idea). Such common computer functions as “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” have been recognized by the courts as well-understood, routine, and conventional. See MPEP 2106.04(d)(II) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, independent claims 1, 12, 22, 23, and 26 do not recite anything that amounts to significantly more than the abstract idea under the Step 2B analysis and therefore are ineligible under § 101. 
Dependent Claims:
Dependent claims 2-11 and 15-21 do not alter the analysis above and are still directed to an abstract idea without reciting anything that integrates the abstract idea above into a practical application or amounts to significantly more. In particular: Claims 2-11, and 15-21 recite further steps defining the abstract idea (“calculates a higher degree of interest…” of claim 2; “calculates a higher degree of interest…classifies each of the packages…determines candidates for each of delivery period…obtains…a desired delivery period selected by the corresponding user from the candidates for the delivery period, and sets the order of delivery of the packages …” of claim 3; “sets a shorter time span…” of claim 4; “determines the candidates for the delivery period…” of claim 5; steps for classifying the packages of claims 6-7; further describe the information regarding each of the packages used within the abstract idea of claims 8-9; “identifies…a scheduled delivery date or a scheduled delivery time…” of claim 10; detecting a viewing time and further describing the degree of interest of claim 11; sets a package with higher degree of interest higher in the order of delivery of claim 15; “sets order of storage of the locker delivery packages in the package lockers in descending order of the degree of interest” of claim 16; calculates an estimated delivery time… of claim 17; “notifies the first information terminal…” of claim 18; “calculates an estimated delivery time …and corrects…the order of delivery…” of claim 19; “generates nondelivery notification information…” of claim 20; “extracts, from the packages, packages whose destinations are located within a certain range from the current position and sets the order of delivery of the extracted packages on the basis of the corresponding degrees of interest” of claim 21) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the hardware processor”). 
Claim 3 also recites steps where the hardware processor “transmits the candidates for one of the delivery periods to each of the first information terminals” – however, this is nothing more than the use of computers in their ordinary capacity to receive/transmit information. 
Claim 10 further recites additional elements that amount to the use of a computer in its ordinary capacity to store, receive, or transmit data (i.e. “a non-transitory memory, wherein the memory stores a delivery schedule table on which an identifier for uniquely identifying each of the packages and a scheduled delivery date and a scheduled delivery time of the package are associated with each other” and “transmits the identified scheduled delivery date or scheduled delivery time to the first information terminal, and wherein the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time”). The limitations of claim 10 indicating that “the one or more first information terminals are used to view information regarding the corresponding packages” and “the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time” merely link the performance of the abstract idea to a particular technological environment but do not add anything meaningful to the claims that integrates the abstract idea into a practical application or amounts to significantly more. In addition, the courts have identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Electronic recordkeeping” (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) and “Storing and retrieving information in memory” (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) as well-understood, routine, and conventional computer activities as described in MPEP 2106.04(d)(II). 
Claim 16 recites further limitations that generally link the performance of the abstract idea to a particular technological environment (i.e. “wherein the packages include locker delivery packages, which are to be delivered to package lockers”) but do not otherwise add anything meaningful to the claims. Claim 16 also further describes the use of the communication circuit in its ordinary capacity to receive or transmit data (i.e. “the communication circuit receives empty information…” and “the communication circuit transmits storage order information…to the second information terminal”).
Claim 17 further describes the use of the communication circuit in its ordinary capacity to receive or transmit data (i.e. “the communication circuit receives departure information…” and “the communication circuit transmits the estimated delivery time to the first information terminal owned by the premium user”). 
Claim 19 further describes the use of the communication circuit and information terminals in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives positional information indicating a current position of the delivery vehicle and traffic information regarding a delivery area of the delivery vehicle” and “the communication circuit transmits the corrected delivery information to the second information terminal”). 
Claim 20 further describes the use of the communication circuit and information terminal in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives nondelivery information…” and “the communication circuit transmits the nondelivery notification information to the first information terminal owned by the premium user”). 
Claim 21 further describes the use of the communication circuit and the first information terminal in their ordinary capacity to receive or transmit data (i.e. “the communication circuit receives positional information indicating a current position of the first information terminal”). However, none of dependent claims 2-11 and 15-21 recite anything that integrates the abstract idea into a practical application or add significantly more than the abstract idea. 
Therefore, claims 1-12, 15-23, and 26 are ineligible under § 101.


Novelty/Non-Obviousness
Note: The following reasons for novelty/non-obviousness are identical to those in the 6/2/2022 office action and an updated search by the examiner did not change the previous determination. 

Claims 1-12, 15-23, and 26 are novel and non-obvious for the following reasons: 
The prior art does not teach the limitations of claims 1-12, 15-23, and 26 in their entirety. With respect to independent claims 1, 12, 13, 22, 23, 24, and 26 in particular: 
US 20170061367 A1 to Zhang teaches a system/device (Zhang: ¶ 0064-0065, ¶ 0081, and Figs. 3-4) including a processor (Zhang: Fig. 4 and ¶ 0082) and a communication device (Zhang: Fig. 4 and ¶ 0084), and teaches for determining and setting the order in which deliveries are made to customer addresses based on a priority associated with the deliveries (Zhang: ¶ 0064-0065). US 20170161680 A1 to Hong et al. (Hong) teaches a system for monitoring customer product viewing history (including logs, bookmarks, clicks, etc.) in order to determine a product of interest to the customer (Hong: ¶ 0069-0074). Hong further teaches that the determined product of interest is then shipped to the customer anticipatorily before the product is even purchased (Hong: ¶ 0017, ¶ 0035-0038, ¶ 0082-0096). US 20110258134 A1 to Mendez teaches a system for providing access to specific delivery slots and/or inventory of products to priority customers based on a priority code given to the customers that determines their priority standing in regards to product inventory and delivery time slot availability (Mendez: ¶ 0063-0064, ¶ 0078-0079) and teaches a delivery person device located in the vehicle which is provided with the delivery information (Mendez: ¶ 0025; also see Fig. 1 showing device 165 and vehicle 170). US 20170147976 A1 to Koch et al. (Koch) teaches that delivery agents can be pre-positioned within a certain proximity of potential delivery recipients determined based on their browsing habits or determined interest in products (Koch: ¶ 0058, ¶ 0061), and sending notifications to the delivery recipients offering purchase and delivery of the product (Koch: ¶ 0067, ¶ 0070-0075). US 20160117740 A1 to Linden et al. (Linden) teaches determining a user’s interest level in a product based on the amount of time the user spent looking at the product (Linden: ¶ 0049). US 20160140624 A1 to Fukuda teaches calculating an interest level of a user in content based on the user viewing the content within a predetermined period of time (Fukuda: ¶ 0101-0105). WO2015092860A1 teaches providing notifications to a user when a delivery person is approaching the user and receiving a response from the users (see attached translation of WO2015092860A1). 
However, no combination of the references above teaches or suggests, as a whole, transmitting delivery notification information regarding packages to be delivered to a plurality of users to the terminals of the plurality of users, receiving and monitoring the viewing information of the delivery notification information for each of the terminals of the users, using the viewing information (i.e. a difference between a viewing time and the transmission time, a viewing ratio, or viewing history of the package) to calculate a respective degree of interest for each respective user in the particular package, using the calculated degree of interest for each of the respective users in the particular packages to determine an order of delivery of the plurality of users based on the calculated degrees of interest, and transmitting information indicating the order of delivery of the packages on the basis of the degrees of interest to a second information terminal located in a delivery vehicle that is delivering the packages. At best, the references above would suggest separately determining a user’s interest in a product based on viewing history for a product (see Zhang above), separately determining an order for delivery of packages/orders based on a priority status of certain customers (see Mendez above), and calculating some degree of interest in content based on a user viewing the content within some period of time from receiving it (see Linden/Fukuda above). None of the references above teach anything even remotely related to calculate a user’s interest in a package based on viewing information of any delivery notifications by receiving viewing information/viewing history associated with the delivery notifications from user terminals, let alone determining and transmitting an order in which the packages are to be delivered to a terminal of a delivery vehicle delivering the packages in response to the particular methods of determining the users’ interest in the packages disclosed by the claims. 
Therefore, independent claims 1, 12, 22, 23, and 26 are novel and non-obvious over the prior art. Dependent claims 2-11 and 15-21 are also novel and non-obvious as they depend from independent claim 1. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628